                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

 SHARON LEE on behalf of herself            )
 individually, and on behalf of all others  )
 similarly situated,                        )
                                            )
                            Plaintiff,      )
                                            )
                                            )
   v.                                        )                 No. 5:19-cv-00156-BO
                                            )
 ARGENTTRUSTCOMPANY,CHOATE                  )
 CONSTRUCTION COMPANY ESOP                  )
 COMMITTEE, CHOATE CONSTRUCTION             )
 COMPANY BOARD OF DIRECTORS, WILLIAM )
 MILLARD CHOATE, DAVE PRIESTER,             )
 COMMITTEE DEFENDANTS (John and Jane        )
 Does 1-10), BOARD DEFENDANTS (John and     )
 Jane Does 11-20), and SELLING SHAREHOLDERS )
 (John and Jane Does 21through35).          )
                                            )
                            Defendants.     )

                                              ORDER

       Pursuant to Defendants Argent Trust Company, Choate Construction Company Board of

Directors, Choate Construction Company ESOP Committee, William Millard Choate, and Dave

Priester (collectively "Served Defendants") Unopposed Motion on a briefing schedule to respond to

Plaintiff's Complaint, it is hereby ordered that the Served Defendants' deadline for their responsive

pleading to the Complaint should be extended to June 6, 2019. The parties further agree that Plaintiff

may file one consolidated opposition of no more than 55 pages on or before July 18, 2019, and any

reply thereto will be due on or before August 8, 2019.

IT IS SO ORDERED.

Dated: May /   /?io 19
                                                    tr:~ir4
                                                     Chief United States District Judge



           Case 5:19-cv-00156-BO Document 24 Filed 05/13/19 Page 1 of 1
